6:19-cv-00189-KEW Document 2 Filed in ED/OK on 06/17/19 Page 1 of 13




                                                   19-CV-189-KEW
6:19-cv-00189-KEW Document 2 Filed in ED/OK on 06/17/19 Page 2 of 13
6:19-cv-00189-KEW Document 2 Filed in ED/OK on 06/17/19 Page 3 of 13
6:19-cv-00189-KEW Document 2 Filed in ED/OK on 06/17/19 Page 4 of 13
6:19-cv-00189-KEW Document 2 Filed in ED/OK on 06/17/19 Page 5 of 13
6:19-cv-00189-KEW Document 2 Filed in ED/OK on 06/17/19 Page 6 of 13
6:19-cv-00189-KEW Document 2 Filed in ED/OK on 06/17/19 Page 7 of 13
6:19-cv-00189-KEW Document 2 Filed in ED/OK on 06/17/19 Page 8 of 13
6:19-cv-00189-KEW Document 2 Filed in ED/OK on 06/17/19 Page 9 of 13
6:19-cv-00189-KEW Document 2 Filed in ED/OK on 06/17/19 Page 10 of 13
6:19-cv-00189-KEW Document 2 Filed in ED/OK on 06/17/19 Page 11 of 13
6:19-cv-00189-KEW Document 2 Filed in ED/OK on 06/17/19 Page 12 of 13
6:19-cv-00189-KEW Document 2 Filed in ED/OK on 06/17/19 Page 13 of 13
